DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
Examiner.

Status of Claims
This action is in reply to the communications filed on 01/20/2020.
	  Claims 1 – 20 have been examined and are currently pending. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 – 6 and 8 – 21 of U.S. Patent No. 10540698.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 20, under Step 2A claims 1 – 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 1 as representative, claim 1 recites: 
Regarding claim 1, a device comprising: a processor; and a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising:
obtaining an authorization to identify electronic purchase confirmation messages in a plurality of electronic messages for a user and to maintain a user purchase profile of the user; 
collecting the plurality of electronic messages for the user;
identifying the electronic purchase confirmation messages in the plurality of electronic messages;
determining a purchase category and a purchase amount from each of the electronic purchase confirmation messages that is identified;
obtaining a verification of the purchase category that is determined from each of the electronic purchase confirmation messages that is identified;
updating the user purchase profile in accordance with the purchase category and the purchase amount from each of the electronic purchase confirmation messages that is identified;
and performing an automated action in accordance with the user purchase profile that is updated.
The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing and sales activity, as well as business relations. This is because the above emphasized steps set forth a procedure to perform commerce related functions based on collected user data. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall with the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. Additionally, the above limitations amount to a mental processes including evaluations, and member data collections for order processing [see 2019 Revised Patent Subject Matter Eligibility Guidance].
Under step 2A (Prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements including a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations. Taken individually or as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. This is because claim 
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
Receiving or transmitting data over a network (e.g. obtaining authorization, collecting messages, etc.)
Presenting offers and gathering statistics (e.g. collecting messages, updating user profile and the like) 
Electronic recordkeeping (e.g. collecting messages, user profile, etc.) 
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claims 18 and 19 recite substantially similar limitations as independent claim 1 seen above. As such, claims 18 and 19 are rejected under substantially similar rationale as seen above for claim 1. 
Dependent claims 2 – 17, and 20 also do not integrate the abstract idea into a practical application. Notably, claims 2 – 17, and 20 recite more complexities descriptive of the abstract idea 
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 17, and 20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 1, the limitations of claims 2 – 17, and 20 amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, dependent claims 2 – 17, and 20 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 17, and 20 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 – 5, and 8 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calman et al., US 9519928 B2 (hereafter referred to as "Calman") in view of Benjamin et al., US 20160125317 A1 (hereafter referred to as "Benjamin").
Regarding claim 1, a device comprising: a processor; and a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations [see 0005 (an exemplary apparatus comprises an apparatus for providing product evaluation based on electronic receipt data, the apparatus comprising a memory, a processor, and a module stored in the memory, executable by the processor, and configured to identify purchase transaction data associated the operations comprising:
obtaining an authorization to identify electronic purchase confirmation messages in a plurality of electronic messages for a user and to maintain a user purchase profile of the user [see Col 12, Lines 57 – 59 (the customer may have authorized the system to extract purchase transaction data from electronic communications)]; 
collecting the plurality of electronic messages for the user [see Col 12, Lines 60 – 63 (the customer may have provided the system with the account and/or passwords to access and extract electronic communications between a merchant and the customer that are in association with a customer transaction)];
identifying the electronic purchase confirmation messages in the plurality of electronic messages [see Col 9, Lines 62 – 67 (The process is initiated by identifying one or more electronic communications between a customer and a merchant. The electronic communications identified are e-receipts or the like associated with a transaction between the customer and the merchant); see also Col 10, Lines 24 – 28 (the system may run search queries of the email database based on known merchant names and/or phrases associated with e-receipt information, such as "receipt," "order confirmation," "shipping confirmation," or the like)];
determining a purchase category and a purchase amount from each of the electronic purchase confirmation messages that is identified [see Col 14, Lines 1 – 5 (interface that groups the financial institution online banking data with the purchase transaction data from e-receipts. The process continues by presenting granular categorization of item level spending via the finance management interface); see also Col 14, Lines 15 – 26, and 27 - 33 (product-level characteristics: type, model, and brand, merchant). Examiner notes that by aggregating data based on different types/brands/merchants the system effectively collects purchase “category” information)];
updating the user purchase profile in accordance with the purchase category and the purchase amount from each of the electronic purchase confirmation messages that is identified [see Col 25, Lines 45 – 47 (the financial institution server may maintain, updated, and the like the customers' online banking application)];
and performing an automated action in accordance with the user purchase profile that is updated [see Col 17, Lines 20 – 43 (the system may analyze the product transaction data and determine that a specific product is purchased on a reoccurring basis by the customer… … after receiving information from the customer or inherently determining the customer preferences the system may set up an automatic purchase of an item); see also Claim 5 (determine one or more user preferences for automatically purchasing a product; and initiate an automatic purchase of the at least one product purchased on a recurring basis based at least partially on the user preferences)]. 
Calman does not explicitly disclose obtaining a verification of the purchase category that is determined from each of the electronic purchase confirmation messages that is identified.
However Benjamin teaches obtaining a verification of the purchase category that is determined from each of the electronic purchase confirmation messages that is identified [see 0014 (once a most-likely spend category is determined for a transaction, the system may prompt the account holder to confirm, deny, and/or manually input a spend category to tag the transaction)].
One of ordinary skill in the art at the time of filing of the invention would have recognized that the known technique described by reference in Benjamin would have been applicable to the invention of Calman as they both share common functionality and purpose namely – in collecting and evaluating purchase data from transactional receipts. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of obtaining a verification of the purchase category that is determined from each of the electronic purchase confirmation messages that is identified (as taught by Benjamin) to the product evaluation system disclosed by Calman because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Benjamin to the invention of Calman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Benjamin to the teachings of Calman would have been obvious to one of ordinary skill in the art before the filing date of the invention because it allows it would allow users to understand and better manage personal financial transactions [see Benjamin: 0004]. 

Regarding claim 2, Calman in view of Benjamin teaches the device of claim 1. Calman further discloses wherein the plurality of electronic messages includes at least one of: an email; a short message service message; or a message of an over-the-top messaging application [see Col 8, Lines 30 – 37 (and a customer. Identifying purchase transaction data may additionally comprise identifying electronic communications between a merchant and a customer where the communications are regarding a transaction. In this way, the system may monitor a customer's email account, social network account, or the like to identify communications from a merchant that are associated with a recent customer transaction); see also Lines 42 – 43 (the electronic communication maybe an email from the merchant to the customer)].

Regarding claim 3, Calman in view of Benjamin teaches the device of claim 2. Calman further discloses wherein the plurality of electronic messages for the user is obtained from at least one of: an email server; a short message service server; a server of the over-the-top messaging application; or an electronic device of the user [see Col 10, Lines 1 – 3 (the system may have access to the customer's email account or other account in which the communication is sent); see also Col 26, Lines 16 – 18 (the receipt collection application may automatically pull electronic communications for the customer via the email server)].

Regarding claim 4, Calman in view of Benjamin teaches the device of claim 1. Calman further discloses wherein the identifying the electronic purchase confirmation messages in the plurality of electronic messages comprises identifying at least one of purchase confirmation related: words, phrases, symbols, or monetary character sets [see Col 10, Lines 24 – 40 (other embodiments, the system may run search queries of the email database based on known merchant names and/or phrases associated with e-receipt information, such as "receipt," "order confirmation," "shipping confirmation," or the like. Once emails are extracted, further filtering may occur to locate relevant emails…)].

Regarding claim 5, Calman in view of Benjamin teaches the device of claim 1. Calman further discloses wherein the plurality of electronic messages includes electronic messages from at least one of: a server of a merchant engaging in a sale with the user; or a server of a payment processing entity processing a payment for a purchase of the user [see Col 21, Lines 35 – 38 (customer with information relating to the purchase transaction. In the context of an online purchase, the communications may take the form of purchase order confirmations provided as a web page or as an email or as both)].

Regarding claim 8, Calman in view of Benjamin teaches the device of claim 1. Calman further discloses wherein the performing the automated action comprises: automatically ordering an item from a merchant for the user based upon the user purchase profile [see Col 17, Lines 35 – 43 (after receiving set up an automatic purchase of an item)].

Regarding claim 9, Calman in view of Benjamin teaches the device of claim 1. Calman further discloses wherein the operations further comprise: presenting, via a dashboard interface on an electronic device of the user, the user purchase profile that is updated [see Col 13, Lines 57 – 63 (the system may build a finance management interface based on the online banking data and the purchase transaction data. The finance management interface incorporates the online banking data and the purchase transaction data together to provide one or more of a budget application, management application, or the like); see also Col 14, Lines 1 – 8].

Regarding claim 10, Calman in view of Benjamin teaches the device of claim 9. Benjamin further teaches wherein the verification of the purchase category that is determined from each of the electronic purchase confirmation messages that is identified is obtained from the user via the dashboard interface [see 0014 (once a most-likely spend category is determined for a transaction, the system may prompt the account holder to confirm, deny, and/or manually input a spend category to tag the transaction)); see also Figs. 11 – 13 (user interface)].
The combination would have been obvious for at least similar reasons discussed above. 

Regarding claim 11, Calman in view of Benjamin teaches the device of claim 1. Calman further discloses wherein the operations further comprise: receiving a rule for the automated action [see Col 17, Lines 30 – 37 (a customer may be provided with an option to set up an automatic purchase of a product purchased on a reoccurring basis. The customer may be required to provide an account number, a  After receiving information from the customer or inherently determining the customer preferences the system may set up an automatic purchase of an item); Examiner interprets information received from the customer as a “rule”. See also Claim 5 (determine one or more user preferences for automatically purchasing a product; and initiate an automatic purchase of the at least one product purchased on a recurring basis based at least partially on the user preferences)].

Regarding claim 12, Calman in view of Benjamin teaches the device of claim 11. Calman teaches “rules” defined by a user. Benjamin further teaches account holders being different than a possible primary user [see 0107 (Account holder data may be received for one or more financial accounts belonging to an account holder, whether the account holder be the primary, secondary, or a related account holder, such as a spouse, parent, guardian, and the like)].
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 13, Calman in view of Benjamin teaches the device of claim 1. Calman further discloses wherein the authorization is obtained from the user [see Col 12, Lines 57 – 59 (the customer may have authorized the system to extract purchase transaction data from electronic communications)]. 

Regarding claim 14, Calman in view of Benjamin teaches the device of claim 1. Calman discloses obtaining authorization, however Calman does not explicitly disclose a distinction between a user and an “account holder”. Benjamin teaches the concept of having a primary and secondary account holders [see 0107 (account holder data may be received for one or more financial accounts belonging to an account holder, whether the account holder be the primary, secondary, or a related account holder, obtained from a user that is associated with an account holder. 
The combination would have been obvious for at least similar reasons discussed above. 

Regarding claim 15, Calman in view of Benjamin teaches the device of claim 1. Benjamin further teaches wherein the verification is obtained from an account holder associated with the user [see 0014 (once a most-likely spend category is determined for a transaction, the system may prompt the account holder to confirm, deny, and/or manually input a spend category to tag the transaction); see also 0107 (Account holder data may be received for one or more financial accounts belonging to an account holder, whether the account holder be the primary, secondary, or a related account holder, such as a spouse, parent, guardian, and the like)]. 
The combination would have been obvious for at least similar reasons discussed above. 

Regarding claim 16, Calman in view of Benjamin teaches the device of claim 1. Benjamin further teaches wherein the purchase category from each of the electronic purchase confirmation messages that is identified is determined in accordance with a plurality of purchase categories provided by the user [see 0111 (spend category data may include a spend category created by account holder. Spend category data may include parameters to define a spend category. For example, spend category data may include a budget, date parameters, merchant parameters, location parameters, account parameters, SKU parameters, and notification data)].
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 17, Calman in view of Benjamin teaches the device of claim 1. Benjamin further teaches wherein the purchase category from each of the electronic purchase confirmation messages that is identified is determined in accordance with a plurality of purchase categories provided by an account holder associated with the user [see 0111 (spend category data may include a spend category created by account holder. Spend category data may include parameters to define a spend category); see also 0107 (Account holder data may be received for one or more financial accounts belonging to an account holder, whether the account holder be the primary, secondary, or a related account holder, such as a spouse, parent, guardian, and the like.]. 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 18, claim 18 recites a non-transitory computer-readable medium comprising substantially similar limitations as claims 1. Claim 18 is rejected under substantially similar rationale as seen above for claim 1. 

Regarding claim 19, claim 19 recites a non-transitory computer-readable medium comprising substantially similar limitations as claims 1 and 18. Claim 19 is rejected under substantially similar rationale as seen above for claim 1. 

Regarding claim 20, claim 20 recites a non-transitory computer-readable medium comprising substantially similar limitations as claims 8. Claim 20 is rejected under substantially similar rationale as seen above for claim 8. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Caiman and Benjamin in view of Van Der Veen et al., US 20110087592 A1 (hereafter referred to as "Veen").
Regarding claim 6, Calman in view of Benjamin teaches the device of claim 1. The combination does not explicitly teach wherein the performing the automated action comprises: restricting a usage of an account by the user based upon the user purchase profile.
However, Veen teaches wherein the performing the automated action comprises: restricting a usage of an account by the user based upon the user purchase profile [see 0035 (subaccount type may represent a type of the subaccount identified by subaccount identifier (e.g., in some embodiments, a subaccount may be either a restricted or an unrestricted type of subaccount). The subaccount identifier may be used to conditionally process redemption requests as will be described further below)]. 
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known techniques of restricting a usage of an account would have yielded predictable results. It would have been recognized that applying the known technique of Veen to the teachings of Calman and Benjamin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the concept noted above into similar order user purchase tracking systems. Further, it would have been obvious to include the concept of restricting a usage of an account as taught by Veen in the system disclosed by Calman and Benjamin with the motivation of allowing appropriate redeeming of funds according to user or provided specified account restrictions [see Veen: 0004].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Caiman and Benjamin in view of Henderson et al., US 9949123 B2 (hereafter referred to as "Henderson").
Regarding claim 7, Calman in view of Benjamin the device of claim 1. Calman teaches performing an automated auction based on a user profile, however neither Calman nor Benjamin teaches restricting access by an electronic device of the user to a merchant website.
However, Henderson teaches wherein the performing the automated action comprises: restricting access by an electronic device of the user to a merchant website, based upon the user purchase profile [see Col 8, Lines 5 – 11 (real-time access control server may also use the same security mechanism described above to enable, disable, and/or restrict access to specific Internet data sources (e.g., restriction of access to Facebook®, restriction of access or purchasing ability on e-commerce site, streaming media sites, in-game purchases within video games, etc.))].
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of restricting access by an electronic device of the user to a merchant website would have yielded predictable results. It would have been recognized that applying the known technique of Henderson to the teachings of Calman and Benjamin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the concept noted above into similar order user purchase tracking systems. Further, it would have been obvious to include the concept of restricting access by an electronic device of the user to a merchant website as taught by Henderson in the system disclosed by Calman and Benjamin with the motivation of understand, control, and approve user access to specific information [see Col 1, Lines 19 – 53].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        

/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619